DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 ERICA FRAZIER and JIMMY LOUIS,
                           Appellants,

                                    v.

                     AZURE ESTATES FL TC, LP,
                             Appellee.

                              No. 4D21-250

                              [June 3, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Paige Hardy Gillman, Judge; L.T. Case Nos. 50-2109-AP-
000200-CA-XXXX-MB and 50-2019-CC-015252-XXX-MB.

  Malik D. Leigh of Watson Leigh, P.A., Pompano Beach, for appellants.

  Katina M. Hardee of Fowler White Burnett, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.